DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 29, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/29/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 29, 2021.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-15 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 11, Yang et al (US 2019/0109542) discloses a magnetic assembly (i.e. circuit of Figure 6), comprising: 
 	a first middle pillar (Fig. 6, magnetic column between element 604 and 602), a second middle pillar (Fig. 6, magnetic column 602), and a third middle pillar (Fig. 6, magnetic column right of magnetic column 602).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a fourth middle pillar disposed in sequence along a direction and arranged at intervals; a first winding wound around the first and second middle pillars; and a second winding wound around the third and fourth middle pillars; wherein an incoming terminal of the first winding and an outgoing terminal of the first winding are disposed neighboring to the first middle pillar and are disposed neighboring to each other, an incoming terminal of the second winding and an outgoing terminal of the second winding are disposed neighboring to the fourth middle pillar and are disposed neighboring to each other, a number of turns of the first winding is the same as a number of turns of the second winding, and the outgoing terminal of the first winding is electrically coupled to the incoming terminal of the second winding through an electronic component.

 	Therefore, regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A magnetic assembly, comprising: 
 	a first middle pillar, a second middle pillar, a third middle pillar and a fourth middle pillar disposed in sequence along a direction and arranged at intervals; 
 	a first winding wound around the first and second middle pillars; and 
 	a second winding wound around the third and fourth middle pillars; 
 	wherein an incoming terminal of the first winding and an outgoing terminal of the first winding are disposed neighboring to the first middle pillar and are disposed neighboring to each other, 
 	an incoming terminal of the second winding and an outgoing terminal of the second winding are disposed neighboring to the fourth middle pillar and are disposed neighboring to each other, 
 	a number of turns of the first winding is the same as a number of turns of the second winding, and 
 	the outgoing terminal of the first winding is electrically coupled to the incoming terminal of the second winding through an electronic component.

Regarding claims 11-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A magnetic assembly, comprising: 
 	26a first middle pillar and a second middle pillar disposed at intervals; 
 	a winding wound around the first and second middle pillars; and 
 	a printed circuit board, wherein the winding is disposed within the printed circuit board; 
 	wherein the number of turns of the winding is 4N, where N>1, an incoming terminal of the winding and an outgoing terminal of the winding are disposed neighboring to the first middle pillar and are disposed neighboring to each other,
 	the printed circuit board comprises a first inner layer and a second inner layer, and the incoming and outgoing terminals of the winding are located on the first inner layer.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 2019/0109542) deals with a magnetic integrated device and power conversion circuit, Delanoe et al (US 2017/0353049) deals with a system for converting electrical energy supplied by a network and a conversion method implemented by means of such a conversion system, Saggini et al (US 2017/0019032) deals with an electronic converter, and corresponding method for designing a magnetic component, Feno (US 9,502,987) deals with a circuit and method for managing common mode noise in isolated resonant DC-DC power converters, Worek et al (US 2014/0043127) deals with an integrated inductor and a method for reduction of losses in an integrated inductor, and Li et al (US 2008/0150665) deals with a magnetic element and magnetic core assembly having reduced winding loss.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838